                                                                         Eastez•n Distr1ct of rr~
                        UNITED STATES DISTRICT COURT                            F I l I ;;ntueky
                        EASTERN DISTRICT OF KENTUCKY
                             NORTHERN DIVISION                                JUL O9 2019 -
                                  ASHLAND

    TERRY P. ROBARDS,                          )
                                               )
          Petitioner,                          )         Civil No. 0: 19-61-HRW
                                               )
    v.                                         )
                                               )
    JASON STREEVAL, Warden,                    )      MEMORANDUM OPINION
                                               )          AND ORDER
          Respondent.                          )

                                   *** *** *** ***
         Federal inmate Terry Robards has filed a prose petition for a writ of habeas

corpus pursuant to 28 U.S.C. § 2241 to challenge the enhancement of his federal

sentence pursuant to the Armed Career Criminal Act, 18 U.S.C. § 924(e) ("ACCA").

[D. E. No. l] This matter is before the Court for preliminary review pursuant to 28

U.S.C. § 2243. 1 The Court will deny the petition on both jurisdictional and

substantive grounds.




1
   Alexander v. Northern Bureau of Prisons, 419 F. App'x 544,545 (6th Cir. 2011). A
petition will be denied "if it plainly appears from the petition and any attached exhibits that
the petitioner is not entitled to relief." Rule 4 of the Rules Governing § 2254 Cases in the
United States District Courts (applicable to § 2241 petitions pursuant to Rule 1(b )). The
Court evaluates the petition under a more lenient standard because Robards is not
represented by an attorney. Erickson v. Pardus, 551 U.S. 89, 94 (2007); Franklin v. Rose,
765 F.2d 82, 84-85 (6th Cir. 1985) (noting that "allegations of a pro se habeas petition,
though vague and conclusory, are entitled to a liberal construction" including "active
interpretation" toward encompassing "any allegation stating federal relief' ( citations and
internal quotation marks omitted)).
      In February 2013 Robards was indicted in Louisville, Kentucky for being a

convicted felon in possession of nearly a dozen firearms in violation of 18 U.S.C.

§ 922(g)(l ). The indictment noted that if convicted Robards was subject to enhanced

penalties under the ACCA in light of numerous prior convictions. Robards later

pleaded guilty to the firearms offense.

      A Presentence Investigation Report ("PSR") concluded that Robards was

subject to a 15-year mandatory minimum sentence because three or more of his prior

Kentucky convictions were for violent felonies or serious drug offenses. These

included, at least, two 1999 convictions for first degree trafficking in a controlled

substance; convictions in 2001 for second degree assault, first degree unlawful

imprisonment, and intimidation of a witness; and a 2011 conviction for

manufacturing methamphetamine. Robards did not object to the enhancement of his

sentence, and in January 2015 the trial court imposed the mandatory minimum

sentence of 180 months imprisonment. United States v. Robards, No. 3:13-CR-28-

CRS-CHL-1 (W.D. Ky. 2013). Robards did not file an appeal.

      In May 2016, Robards filed a motion under 28 U.S.C. § 2255 seeking relief

from his sentence in light of the Supreme Court's decision in Johnson v. United

States, 135 S.Ct. 2551 (2015). The government noted that notwithstanding

Johnson's invalidation of the ACCA' s residual clause, Robards' assault conviction

qualified as a violent felony under the elements clause, § 924( e)(2)(B)(i), and that

                                          2
his one conviction for manufacturing and two convictions for trafficking in

methamphetamine each qualified as serious drug offenses under § 924(e)(2)(A)(ii).

      In March 2018, a magistrate judge issued a report and recommendation

agreeing with each of the government's arguments. In doing so the magistrate noted

that, even assuming Robards' two convictions for trafficking in methamphetamine

were first time offenses, under Kentucky law in effect in 1999 when the state

sentences were imposed these crimes constituted Class C felonies. See Ky. Rev. Stat.

§ 218A.l 412(2)(A) (1998) ("Any person who [trafficks in a controlled substance in

the first degree] shall: (a) For the first offense be guilty of a Class C felony."). The

Kentucky Penal Code in effect in 1999 provided that Class C felonies were

punishable by up to ten years imprisonment. Ky. Rev. Stat. § 532.060(2)(c) (1998)

("The authorized maximum terms of imprisonment for felonies are: (c) For a Class

C felony, not less than five (5) years nor more than ten (10) years ... "). Both of

Robards' drug trafficking convictions thus satisfied§ 924(e)(2)(A)(ii)'s requirement

that the punishment for the prior conviction be at least ten years. The magistrate

judge also concluded that Robards' conviction for manufacturing methamphetamine

constituted a serious drug offense. Because Robards had ample qualifying offenses,

the magistrate judge recommended denial of his § 2255 motion as meritless.

Although Robards sought and obtained additional time to file objections, he never

did so. The trial court adopted the magistrate judge's recommendations and denied

                                           3
Robards' § 2255 motion in July 2018. Robards did not seek reconsideration, request

a certificate of appealability, or file an appeal.

      Instead, nearly a year later, Robards filed his § 2241 petition in this Court

contending that his prior drug convictions do not qualify as ACCA predicates

because "there is no indication in the record that petitioner was ever exposed to the

Kentucky recidivist enhancement that would have brought the maximum state court

conviction penalty up to the ACCA-triggering minimum of 10 years." 2 Robards

alleges that he was sentenced to only five years imprisonment for his two Kentucky

drug trafficking convictions, but that the federal trial court deemed him subject to

ten years imprisonment based upon a hypothetical defendant "with the worst

possible criminal history." Robards argues that this approach runs afoul of the Fourth

Circuit's decision in United States v. Newbold, 791 F. 3d 455 (4th Cir. 2015). [D. E.

No. 1 at 4-8]

       As a threshold matter, Robards' claim may not be pursued in a § 2241 petition.

The near-exclusive means to challenge a federal conviction or sentence is to file a

motion in the court of conviction pursuant to 28 U.S.C. § 2255, not to file a§ 2241

petition in a remote district. Capaldi v. Pontesso, 135 F.3d 1122, 1123 (6th Cir.


      Robard appears to also argue that his assault conviction did not carry a
potential sentence often years. [D. E. No. 1 at 5] While a serious drug offense must
be punishable by ten years or more, 18 U.S.C. § 924(e)(2)(A)(ii), violent felonies
need only be punishable by imprisonment for more than one year, 18 U.S.C.
§ 924(e)(2)(B).
                                             4
2003). In Hill v. Masters, 836 F.3d 591 (6th Cir. 2016), the Sixth Circuit described

a very narrow exception to this overarching rule: a prisoner may challenge a federal

sentence in a § 2241 petition only if ( 1) his sentence was imposed under a mandatory

Sentencing Guidelines regime before the Supreme Court's decision in United States

v. Booker, 543 U.S. 220 (2005); (2) he was foreclosed from asserting the claim in a

successive petition under § 2255; and (3) after his sentence became final, the

Supreme Court issued a retroactively applicable decision establishing that - as a

matter of statutory interpretation - a prior conviction used to enhance his or her

federal sentence no longer qualified as a valid predicate offense. Hill, 836 F. 3d at

595, 599-600.

      The Court assumes that an ACCA mandatory minimum sentence of 180

months can "present[] an error sufficiently grave to be deemed a miscarriage of

justice or a fundamental defect." See Hill, 836 F.3d at 595. But Robards does not

properly invoke a subsequent and retroactive decision of the United States Supreme

Court as a basis for relief as required to proceed under§ 2241. Newbold, a decision

from the Fourth Circuit, is not a proper basis to invoke § 2241. Hill, 836 F. 3d at

599-600. More fundamentally, Robards' argument is not actually based upon

Newbold, a decision involving North Carolina's - not Kentucky's - penal laws.

Robard's actual argument - that a federal court must determine the maximum state

sentence a defendant faced based upon actual facts applicable to that defendant

                                          5
rather than hypothetical scenarios - is based upon Carachuri-Rosendo v. Holder,

560 U.S. 563 (2010), not Newbold. But Carachuri-Rosendo was decided in 2010,

years before Robards was sentenced, and thus he was required to assert any claim of

error under it at sentencing, on direct appeal, or in an initial motion under § 2255.

Having failed to do so, Robards may not now invoke § 2241 because he failed to

previously seek or obtain relief at trial or under § 225 5. Charles v. Chandler, 180

F.3d 753, 755-56 (6th Cir. 1999).

      Even if Robards could proceed under § 2241, his claim is without merit. His

Kentucky conviction for second-degree assault is a violent felony under the elements

clause. See United States v. Collins, 799 F.3d 554, 597 (6th Cir. 2015). And he

concedes that his conviction for manufacturing methamphetamine is plainly a

serious drug offense. He argues that his two drug trafficking convictions do not

qualify as predicates because he did not face " ... a maximum term of imprisonment

of ten years or more ... " unless a recidivist enhancement were applied under

Kentucky law. But this argument is refuted by the statutes themselves. In 1999, a

first offense for first degree drug trafficking was a Class C felony. Ky. Rev. Stat.

§ 218A.1412(2)(A) (1998). And a Class C felony was punishable by up to ten years

imprisonment. Ky. Rev. Stat. § 532.060(2)(c) (1998). Thus Robards' two 1999

Kentucky convictions for first degree drug trafficking constituted serious drug

offenses. When combined with either or both of his prior convictions for second

                                          6
degree assault and methamphetamine manufacturing, Robards possessed the three

predicate offenses necessary to apply ACCA's enhancement, and the trial court acted

properly in doing so.

      Accordingly, it is ORDERED as follows:

      I.     Terry Robards' petition for a writ of habeas corpus pursuant to 28

U.S.C. § 2241 [D. E. No. I] is DENIED.

      2.     This action is DISMISSED and STRICKEN from the Court's docket.

      3.     Judgment shall be entered contemporaneously with this Memorandum

Opinion and Order.

      This   {1~of July, 2019.
                                                         Signed By:
                                                         Henry R. Wilhoit, Ji
                                                          United States District Judge




                                         7
